Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Schade on 5/24/2022.
The application has been amended as follows: 

Claim 1
	Amend line 6 from ‘to that affinity of non-identified particles in an group;’ to –to that affinity of non-identified particles in the group;-- 

Claim 3
	Amend line 2 from ‘layerizer provides the particles in the layer with a known, preferably constant, spatial relation in’ to –layerizer provides the particles in the layer with a known, constant, spatial relation in-- 

Claim 8
	Amend line 3 from ‘between the identified particles and the separator, or with the powder particles’ to –between the identified particles and the separator, or with the magnetic powder particles-- 

Claim 18
	Amend line 3 from ‘supplying a group of particles in an arrangement, wherein the group of particles’ to –supplying the group of particles in an arrangement, wherein the group of particles-- 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a separation apparatus for separating particles from a group of particles.  The closest prior art does not disclose or make obvious the affinity modifier modifies the affinity of the identified particles by applying affinity modifying particles to the layer of identified particles; - the separator has a contact surface onto which identified particles are affixed thereon, the contact surface comprising a magnet or being at least coated with a magnetizable layer in conjunction with the other structures in claim 1.  
The closest prior art discloses a method for separating particles from a group of particles.  The closest prior art does not disclose or make obvious arranging the group of particles in a layer using a layerizer and the affinity modifier modifies the affinity of the identified particles by applying affinity modifying particles to the layer of identified particles and the group of particles comprises small particles with a diameter size of 1-20 mm in conjunction with the other structures in claim 18.  
The declaration under 37 CFR 1.132 filed 4/26/2022 is sufficient to overcome the rejection of claims 1, 3-11, 13, 15, 16, 18, and 20 based upon the amendments described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K./Examiner, Art Unit 3653                 

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653